Title: To Thomas Jefferson from William H. Cabell, 11 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Augt. 11. 1807
                        
                        I am this moment favored with yours of the 9th, but I fear the direct mail to Charlottesville is already
                            closed—No inconvenience will arise from the circumstance mentioned in your letter because as I understood that Capt.
                            Decatur was not in Norfolk. I did not state to General Mathews that he no longer had the power to receive and regulate the
                            intercourse by flag with the British Squadron—Your request shall in all things be complied with—The command of the
                            Militia will in a few days be confided to Major Newton, unless something of an extraordinary nature should occur at
                            Norfolk—
                  I am with the highest respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    